5 F.3d 545NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Johnny L. BOOTH, Petitioner-Appellant,v.William L. HART, Commandant, Respondent-Appellee.
No. 93-3077.
United States Court of Appeals,Tenth Circuit.
Sept. 23, 1993.

Before SEYMOUR, ANDERSON, and EBEL, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
Johnny L. Booth appeals the denial of his petition for a writ of habeas corpus pursuant to 28 U.S.C. 2241.2  In his petition Booth challenged his 1989 conviction for a general court-martial, citing eight grounds for relief.  In a Memorandum and Order filed on February 4, 1993, the district court addressed each of the issues raised by the petitioner and gave reasons why none of them merited habeas relief.


3
On appeal, Booth makes no attempt to dispute the district court's reasoning.  Rather, he simply alleges that the district court was wrong and states that he "isn't going to waste the courts time repeating what's already been said and what's already in the record."   Appellant's Opening Brief at 1/23.


4
We have carefully reviewed the record and conclude that the district court did not err in denying Booth's petition for a writ of habeas corpus.  Accordingly, the judgment of the district court is AFFIRMED.  The mandate shall issue forthwith.



1
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel. 10th Cir.  R. 36.3


2
 We grant the petitioner's motion for leave to proceed without prepayment of costs or fees